Citation Nr: 0943775	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
skin disorder, to include seborrheic dermatitis and eczema.

2. Entitlement to a rating in excess of 10 percent for 
service-connected pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in December 
2003 and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In May 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The December 2003 rating decision denied a compensable rating 
for service-connected pseudofolliculitis barbae.  Thereafter, 
upon consideration of additional evidence, the RO increased 
the Veteran's rating to 10 percent in an April 2004 rating 
decision.  However, although the Veteran has been assigned a 
higher rating, it is still less than the maximum benefit 
available; therefore, his appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In December 2002, the RO received the Veteran's claim for 
entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  As service 
connection for a skin disorder due to herbicide exposure had 
been previously denied, the RO correctly construed the 
Veteran's claim as a request to reopen a claim for service 
connection for a skin disorder.  Thereafter, in December 
2004, the Veteran submitted an argument that he was entitled 
to service connection on a direct basis.  A new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 
307 (2006).  Therefore, the issue remains one of new and 
material evidence as characterized on the title page.






FINDINGS OF FACT

1. In a final rating decision issued in March 1994, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for a skin disorder, to include seborrheic 
dermatitis.

2. Evidence added to the record since the prior final denial 
in March 1994 is neither cumulative nor redundant of the 
evidence of record at that time, but does not raise a 
reasonable possibility of substantiating the claim.

3. Service-connected pseudofolliculitis barbae is not 
manifested by at least 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas affected or systemic 
therapy, not consistently, but for a total duration of six 
weeks or more during the past 12 month period


CONCLUSIONS OF LAW

1. The March 1994 decision is final; new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for a skin disorder, to 
include seborrheic dermatitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 
§ 3.156(a) (2009).

2. The criteria for a rating in excess of 10 percent have not 
been met for service-connected pseudofolliculitis barbae.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran, through his representative, 
advanced arguments in October 2009 that contended that the 
AOJ had not complied with the Board's May 2008 Remand orders.  
The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  However, the Board 
finds that there has been substantial compliance with the 
Board's remand orders in this case.

In May 2008, the Board remanded these claims for further 
action in accordance with due process and additional 
development.  Specifically, the Board instructed that the 
Veteran should be sent notice that he should submit evidence 
showing how his disability had increased in severity and 
affected his employment and daily life and that instructed 
that he seek treatment during a period in which his service-
connected pseudofolliculitis barbae was active.  Notice 
letters sent in March 2008 and October 2008 provided notice 
as to the general requirements for establishing a disability 
rating, such as an increase in severity or impact on 
employment; however, they did not specifically instruct that 
the Veteran seek treatment when his service-connected 
disability was active.  Nevertheless, the Board notes that 
the Veteran states at his August 2009 VA examination that he 
does not currently have pseudofolliculitis barbae and is not 
being treated for the disorder.  Thus, the Board concludes 
that the Veteran would not be able to seek treatment during 
active symptomatology of his pseudofolliculitis barbae and 
that to remand the claim to provide that instruction would be 
of no use to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 
426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

Other remand orders pertained to obtaining additional private 
and VA treatment records and affording the Veteran a VA 
examination.  The Board notes that the available VA treatment 
records were obtained; however, the Veteran failed to 
authorize release of the indicated private treatment records.  
Absent such authorization, VA is not required to further 
pursue such records.  See Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff 
v. Brown, 8 Vet. App. 517 (1996).  

Finally, with respect to the VA examination, the Board notes 
that the Veteran argues that the VA examination was 
inadequate because the examiner was not a dermatologist.  
However, the remand does not specify that the examiner be a 
dermatologist, only that the examination be a dermatological 
examination, that is, an examination of the skin.  The August 
2009 VA examination was sufficient in this respect.  
Therefore, the Board finds that a remand for additional 
efforts to comply with the May 2008 remand orders is not 
necessary in this case.

I. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in July 2003 with regard to his increased 
rating and new and material claims and in March 2005 with 
respect to his new and material claim only.  Additional 
notices were sent in May 2008 and October 2008.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in September 2003 and 
March 2005 informed the Veteran of how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
September 2003 letter advised him that he must show that his 
service-connected disability had increased in severity and 
both letters advised him of the evidence necessary to 
establish service connection.  However, only the October 2008 
VCAA letter informed him that he must submit evidence 
relating his claimed nonservice-connected skin disorder to 
service.  Moreover, with regard to the notice requirements 
under Dingess/Hartman, the first notice was provided in March 
2006.  

Nevertheless, although the notice under Kent and 
Dingess/Hartman was untimely, the Board finds that no 
prejudice to the Veteran has resulted.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Specifically, as a 
matter of law, providing the Veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 
444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the 
case (SOC) and supplemental SOC (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield, 499 F. 3d. In the present case, subsequent to the 
aforementioned letters, the Veteran was afforded an SSOC, 
thereby rendering any timing defects of notice harmless.

The Board notes that, during the appeal, the Court defined 
specific notice requirements for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  While 
the appeal was in remand status, a notice sufficient to meet 
those requirements was issued in May 2008, and the claims 
were readjudicated in an SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 444 F.3d 
1328, 1328 (Fed. Cir. 2006).  Additionally, the Court of 
Appeals for the Federal Circuit vacated and remanded the 
Court's decision; however, to the extent notice particular to 
increased rating claims may still be necessary, such 
requirements have been met.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's VA medical records, 
private medical records, and the reports of November 1996, 
July 2003, August 2005, and August 2009 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  As discussed above, the Veteran 
failed to return a release form for additional private 
treatment records.  He has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, only the July 2003, 
August 2005, and August 2009 VA examinations are pertinent to 
the Veteran's current symptomatology.  At these examinations, 
the examiners documented the Veteran's subjective complaints 
and medical history and evaluated the Veteran.  Thereafter, 
in the reports, they provided information sufficient in 
detail and relevance to the rating criteria to allow for 
determination of the appropriate disability rating.  The 
Board observes that the July 2003 examination report does not 
indicate that the examiner reviewed the claims file.  
However, this factor alone does not render the examination 
inadequate.  In an increased rating claim, the current 
findings are most relevant to an equitable outcome.  Nothing 
suggests that the findings documented were inconsistent with 
the other treatment evidence of record or that the lack of a 
claims file resulted in the examiner documenting findings 
inconsistent with the medical history outlined in the claims 
file.  A VA examination in a claim to reopen is not required 
until evidence sufficient to reopen the claim has been 
provided.  With regard to the duty to provide a VA 
examination if necessary, such duty does not extend to claims 
to reopen until after new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been 
met.  Id.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. New and Material Evidence

The Veteran contends that the skin disorder he currently 
suffers is directly related to the skin disorder he suffered 
in service.  Thus, he contends that service connection is 
warranted for a skin disorder.  Specifically, he argues that 
the skin disorder diagnosed in service as pseudofolliculitis 
barbae could have been seborrheic dermatitis, and therefore, 
that he should be service-connected for dermatitis/eczema. 

The Board notes that service connection is in effect for 
pseudofolliculitis barbae.  In a March 1994 rating decision, 
the RO denied a claim for a skin disorder, claimed as 
secondary to herbicide exposure, on the basis that the 
Veteran's then-diagnosed seborrheic dermatitis was not 
presumed related to herbicide exposure.  The Veteran did not 
appeal this decision.  The next communication from the 
Veteran with regard to this claim was his November 2002 
application to reopen his service connection claim for a skin 
disorder, which is the subject of this appeal.  Thus, the 
March 1994 decision is final.  38 U.S.C.A. § 7105 (West 
1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) 
[(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition.

The Veteran filed his claim to reopen in November 2002.  
Thus, the definition of new and material evidence applicable 
to the claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final March 1994 rating decision, additional 
private and VA treatment records have been added to the 
claims file.  Additionally, the reports of November 1996, 
July 2003, August 2005, and August 2009 VA skin examinations 
related to the Veteran's service-connected pseudofolliculitis 
barbae are now of record.  However, although new, this 
evidence is not material, in that it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

Specifically, at the time of the March 1994 decision, the 
Veteran's service treatment records were reviewed, as well as 
post-service treatment evidence revealing treatment for 
seborrheic dermatitis and pseudofolliculitis barbae.  As the 
Veteran's seborrheic dermatitis was not related to herbicide 
exposure, the RO denied the claim.  There was also no 
competent evidence demonstrating a relationship to service.  
The newly submitted evidence continues to show a diagnosis of 
seborrheic dermatitis, and also a diagnosis of eczema, but 
does not suggest a link between either disorder and herbicide 
exposure.  Further, the Veteran has submitted no evidence 
except his own statements that relate his currently diagnosed 
skin disorders and his military service.  

The Board acknowledges the statements of the Veteran 
describing the symptoms of his non-service connected skin 
disorder and their relationship to his military service.  
Laypersons, such as the Veteran, are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran is 
competent to say that he has had symptoms of his current skin 
disorders since service; however, absent medical evidence 
that his currently diagnosed skin disorders were misdiagnosed 
as pseudofolliculitis barbae in service or that they are 
related to herbicide exposure or are otherwise related to his 
military service, there remains no competent evidence of that 
the Veteran's seborrheic dermatitis or eczema is related to 
his military service.  

Therefore, the Board must conclude that the evidence added to 
the record since the March 1994 denial is new, but not 
material, in that it does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to 
service connection for a skin disorder, to include seborrheic 
dermatitis and eczema.  As such, the Board finds that the 
evidence received subsequent to the RO's March 1994 decision 
is not new and material and that the requirements to reopen 
the claim of entitlement to service connection for a skin 
disorder have not been met.  Therefore, the claim to reopen a 
previously denied claim seeking service connection for a skin 
disorder is denied.

III. Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also notes that the Court has held that 
staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected pseudofolliculitis barbae has 
been assigned a 10 percent rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).  The Veteran contends 
that a higher rating should be assigned.  Specifically, he 
argues that his current symptoms associated with seborrheic 
dermatitis and eczema should be contemplated in assigning a 
rating, and accordingly, that his symptoms warrant a rating 
in excess of 10 percent. 

Prior to August 2002, the Rating Schedule provided that, 
unless otherwise directed, Diagnostic Codes 7807 through 7819 
were to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118 (2002).  The Veteran filed 
his claim in December 2002; the rating criteria as revised in 
August 2002 are applicable. 

Under revised Diagnostic Code 7806, for dermatitis/eczema, a 
10 percent evaluation is assigned when the skin condition 
covers at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12 month period.  A 30 percent evaluation is 
assigned when the skin condition covers 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  A 60 percent evaluation is assigned 
when the skin condition covers more than 40 percent of the 
entire body or more than 40 percent of the exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required during the past 12 month period.  Id.

During the appeal period, the Veteran was afforded three VA 
examinations.  At the July 2003 VA examination, the Veteran 
reported that he washed his face several times per day and 
applied vitamin A and D ointment.  He described the acute 
phase of the disability as manifesting in itchy small sores 
with scales and occasional pustules.  The Veteran indicated 
that the symptoms were well-controlled at that time.  The 
examiner observed no acute rash and diagnosed 
pseudofolliculitis barbae by history.  

At an August 2005 VA examination, the Veteran stated that the 
symptoms were worse in the winter than in the summer, but 
that essentially the disorder had remained the same over the 
years.  He related that his symptoms were flaky white skin 
along the nasolabial crease, to the bilateral nasal borders 
of his mustache, behind his ears, to his earlobes, and to his 
scalp.  The examiner noted a faint white area of dry skin 
along the sides of the nose and a nondescript area of barely 
appreciable dry skin on the chin.  The diagnosis was 
seborrheic dermatitis.  

At the August 2009 VA examination, the Veteran reported 
similar symptoms as those he described in August 2005.  The 
examiner observed some redness and flaking in the left 
auditory external canal.  There was a 2X3 mm area of erythema 
and flaking behind the left earlobe and a 2X2 mm area of 
hyperkeratosis and flaking on the skin anterior to the right 
ear pinna.  No other symptoms were observed.  The examiner 
diagnosed mild eczema of the facial skin and stated that 
there was no evidence of follicular disease or inflammation 
of the beard distribution.  He indicated that the Veteran 
also insisted that he did not have pseudofolliculitis barbae 
and that his symptoms were due to eczema.  The examiner 
concurred in that there was no evidence of pseudofolliculitis 
barbae and that the Veteran's facial rash was exclusively 
limited to his eczema.  

Based on the above, the Board finds that a rating in excess 
of 10 percent for service-connected pseudofolliculitis barbae 
is not warranted.  Specifically, a rating above 10 percent 
requires that at least 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas be affected or that 
systemic therapy, not consistently, but for a total duration 
of six weeks or more during the past 12 month period is 
required.  The evidence does not show that the Veteran's 
service-connected pseudofolliculitis barbae meets these 
requirements.

The Board acknowledges the Veteran's arguments that his 
seborrheic dermatitis and/or eczema should be contemplated in 
determining the appropriate rating for his service-connected 
disability and how those symptoms warrant a rating in excess 
of 10 percent.  See Layno at 469.  However, although the 
Veteran's service-connected pseudofolliculitis barbae is 
evaluated pursuant to the criteria for dermatitis/eczema, the 
disorders are not interchangeable and service connection for 
one does not result in service connection for the others.  
The rating schedule does not provide a specific rating code 
for pseudofolliculitis barbae; hence, the disability is rated 
under a diagnostic code that contemplates the most closely 
aligned symptoms to those of the service-connected 
disability.  The use of the diagnostic code for dermatitis 
/eczema in this case in no way reflects that the Veteran's 
dermatitis or eczema is service-connected for VA purposes.  
As discussed above, in fact, the record does not support 
service connection for dermatitis or eczema.  Accordingly, 
the Veteran's symptoms of seborrheic dermatitis and eczema 
are not for consideration in evaluating the severity of the 
Veteran's service-connected pseudofolliculitis barbae.  

The Board notes that an extra-schedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R.
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected pseudofolliculitis barbae presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
medical evidence demonstrates no symptoms of the disability 
that are not represented within the rating criteria or that 
result in functional limitation not contemplated by a 
schedular rating.  Therefore, the Board determines that an 
extraschedular referral is not necessary.

IV. Conclusion

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claims.  Therefore, the 
claims must be denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection a skin 
disorder, to include eczema and seborrheic dermatitis, is 
denied.

A rating in excess of 10 percent for service-connected 
pseudofolliculitis barbae is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


